Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark C. Johnson on Friday, September 9, 2022.

The application has been amended as follows:
Claim 1, line 8, inserted --of the wire mesh cage assembly-- after “second ends”.
Claim 1, line 19, replaced “first” with --second--.
Claim 1, line 20, replaced “first” with --second--.
Claim 2, line 8, replaced “and” with --which is--.
Claim 3, line 1, inserted --each of-- after “wherein”.
Claim 4, line 8, inserted --each being-- after “opening and” and replaced “to longitudinally translate” with --longitudinally translating--.
Claim 10, line 2, inserted --the-- after “defined by”.
Claim 15, line 8, inserted --of the wire mesh cage assembly-- after “second ends” and replaced “length” with --length;--.
Claim 15, line 17, replaced “first” with --second--.
Claim 15, line 18, replaced “first” with --second--.
Claim 15, line 30, deleted first occurrence of “the”.
Claim 15, line 31, inserted --the-- before “at least”.
Claim 16, line 2, replaced “base” with --wire mesh cage assembly--.
Claim 17, line 11, inserted --of the wire mesh cage assembly-- after “second ends”.
Claim 17, line 22, replaced “first” with --second--.
Claim 17, line 23, replaced “first” with --second--.
Claim 18, line 1, replaced “1” with --17--.
Claim 19, line 14, replaced “first” with --second--.
Claim 19, line 15, replaced “first” with --second--.
Claim 19, line 24, inserted --the-- before “two”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose an animal trapping device comprising a liquid feeding assembly with a container housing a liquid therein and with a liquid feed conduit having an end opening disposed proximal to the reservoir and in liquid communication with the container housing the liquid, the liquid feeding assembly operably configured to supply liquid from the container to the reservoir.
In regard to claim 15, the prior art of record does not disclose an animal trapping device comprising a liquid feeding assembly with a container operably configured to house a liquid therein and with a liquid feed conduit having an end opening disposed proximal to the reservoir disposed at least partially underneath a bottom portion of at least one of the first and second wire mesh entrances that spans upwardly from the first end of the at least one of the first and second wire mesh entrances, thereby configured to cause an evaporative cooling effect within the enclosed entrance channel therein, the liquid feed conduit in liquid communication with the container housing the liquid, the liquid feeding assembly operably configured to supply liquid from the container to the reservoir.
In regard to claim 17, the prior art of record does not disclose an animal trapping device comprising an upper surface defining a topography thereon with a plurality of planks longitudinally and transversely offset from one another and having a plurality of raised basking surfaces spaced apart from one another and offset a height from portions of the upper surface of the base with one or more spacing planks disposed underneath the plurality of longitudinally and transversely offset planks and on top of the upper surface of the base.
In regard to claim 19, the prior art of record does not disclose an animal trapping device comprising a vice clamping assembly spanning the width defined by the two opposing side edges of the wire mesh cage assembly and having two opposing clamp members operably configured to expand and compress a clamping width separating the two opposing clamp members, at least a portion of the two opposing clamp members each protruding past the two opposing side edges, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA